Opinion issued November 27, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01122-CV
____________

AUSTIN COUNTY, AUSTIN COUNTY JUDGE CAROLYN BILSKI AND
AUSTIN COUNTY COMMISSIONERS HARLAN SCHRADER, WILBERT
FRANK, JR., JAMES DUKE AND ROYCE BURGER, AND THEIR
SUCCESSORS IN OFFICE, IN THEIR OFFICIAL CAPACITIES, Appellants

V.

CARRIE GREGOR, COUNTY CLERK OF AUSTIN COUNTY AND TRAVIS J.
KOEHN, CRIMINAL DISTRICT ATTORNEY OF AUSTIN COUNTY, Appellees



On Appeal from the 155th District Court
Austin County, Texas
Trial Court Cause No. 2002V-0060



O P I N I O N
 Appellants have filed a motion to dismiss their appeal.  More than 10 days has
elapsed, and no objection has been filed.  No opinion has issued.  Accordingly, the
motion is granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(2).
 All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Hedges, Keyes, and Duggan (1)
Do not publish. Tex. R. App. P. 47.
1.    	The Honorable Lee Duggan, Jr. retired Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.